Citation Nr: 1414335	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2001 to March 2008.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for hypertension and an eye disability.  

The case was remanded by the Board in June 2011 for additional development.  That was accomplished, and in an April 2012 rating decision, the RO granted service connection for hypertension and assigned a 0 percent rating.  An April 2012 supplemental statement of the case continued the denial of service connection for an eye disability.  

The issues of entitlement to an increased rating for right ear hearing loss and service connection for left ear hearing loss have been raised by the record in an April 2012 letter, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.

The claim for increased rating for hypertension is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's defective vision exhibited in service has been attributed to refractive error and competent evidence of superimposed injury or disease in service causing or aggravating the Veteran's defective vision, caused by refractive error, is not of record.

2.  The evidence does not show that it is at least as likely as not that any current eye disability was incurred in or aggravated by service.
CONCLUSION OF LAW

The Veteran's refractive error of the eye is not a disability for VA compensation purposes, and a current eye disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(c), 4.9 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that he currently has an eye disability as a result of aircraft fuel being blown into his eyes in service.  The service medical records do not show any complaints of, or treatment for, an incident of aircraft fuel being blown into the Veteran's eyes.  

A March 2004 service medical note shows that the Veteran complained of itchy, red, watery eyes.  He denied vision loss, sensitivity to light, headaches, or eye pain.  The diagnosis was conjunctivitis.  He was prescribed eye drops and instructed to return if the symptoms persisted.  There is no evidence of follow-up treatment for conjunctivitis in the record.  

In June 2007, the Veteran complained of eyelid irritation that persisted for three and was not related to trauma.  He was diagnosed with hordeolum internum and no subsequent treatment is noted in the service medical records.  An August 2007 separation examination is silent for any eye disorder.  

June 2008 through September 2009 VA treatment notes show that on June 2008 the Veteran complained of blurred vision.  A July 2008 note shows that the Veteran reported he applied for a position with the secret service and during the physical it was recommended that he have an ophthalmological evaluation.  

A July 2009 VA eye examination shows that the Veteran reported aircraft fuel blew into his eyes during service in 2006.  On examination, the Veteran complained of blurring in both eyes.  The examiner noted slit lamb findings bilaterally were abnormal.  There was semi-linear anterior lens capsule opacity.  The diagnosis was ocular crystalline lens opacity bilaterally that caused blurred vision.  The examiner went on to note that the lens opacity was possibly congenital.  

In June 2011, the Board found the July 2009 VA eye examiner's opinion to be speculative in nature and lacking a rationale.  The issue was remanded for a new VA examination.  At a July 2011 VA examination, the Veteran reported bilateral blurring with progressive worsening.  The Veteran stated jet fuel splashed in his face during service.  On examination, the examiner noted bilateral slit lamp findings were abnormal.  The Veteran was diagnosed with refractive error.  The examiner opined that the Veteran's current eye disability was not caused by or a result of jet fuel splashing in the face and eyes.  The rationale provided was that the Veteran's blurry vision was due to refractive error.  His vision is correctable to 20/20 and there was no evidence of permanent injury to either eye from jet fuel.  The examiner also noted that the Veteran had pinguecula, which is more common in people who spend a lot of time in the sun.  The examiner did not have the claims file for review at the time of the examination.  However, a September 2011 addendum opinion was submitted after review of the claims file was completed.  The opinion and rationale remained unchanged after review.  

A December 2013 VA examination shows that the Veteran had a diagnosis of a right eye internal hordeolum that was treated and resolved in June 2007.  The Veteran was diagnosed with refractive error.  The diagnosis was based on the service medical records and clinical examination.  The examiner noted that the Veteran's current vision problems were due to refractive error only, and not a result of the in-service internal hordeolum.  The rationale provided was that the Veteran's vision problems were correctable with glasses, were caused by refractive error only, and the in-service internal hordeolum resolved without sequelae.  

The Veteran has provided a history of blurred vision that he attributes to an in-service injury.  The medical evidence of medical opposes the claim.  A VA examiner in July 2011 found that the Veteran had refractive error that was not caused by an in-service injury.  A VA examiner in December 2013 found that the Veteran had refractive error which caused the current blurred vision, and was correctable with glasses, and that the Veteran's in-service internal hordeolum resolved with no sequelae.  The Board finds those opinions to be probative and persuasive.  

To the extent the Veteran relates his eye problems to service, the Veteran as a lay person is competent to report symptoms that he experienced.  However, the determination as to the causation and diagnosis of that condition is medical in nature and not capable of lay observation.  Therefore, any competent medical evidence regarding a service-related causation is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, to the extent that the Veteran claims service connection for refractive error of the eye, the Board notes that refractive error of the eye is not a disease or injury within the meaning of legislation governing service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2012); McNeely v. Principi, 3 Vet. App. 357 (1992).  Service connection cannot be granted for the refractive error component of the Veteran's current eye disability.  There is no showing that any disability for VA purposes is superimposed on the refractive error.  

Therefore, the Board finds that the preponderance of the evidence is against a finding that any current eye disability is the result of service or any inservice injury.  The competent medical evidence of record does not show that any current eye disability was incurred in or aggravated by service or that any inservice eye complaints have resulted in current disability.  The Board may consider only competent evidence to support a findings as to medical causation.

Accordingly, the Board finds that the preponderance of the competent evidence is against the claim for service connection for a bilateral eye condition, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an eye disability is denied.  





REMAND

A June 2011 Board decision granted service connection for hypertension.  An April 2012 rating decision enacted that allowance and assigned a 0 percent rating for hypertension.  In April 2012, the Veteran filed a notice of disagreement to the assigned rating for hypertension and stated that he felt he should be granted monetary compensation and not a 0 percent rating for hypertension.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following development:

Issue a statement of the case with regard to the issue of entitlement to an increased rating for hypertension.  Inform the Veteran of his appeal rights and that he must perfect and appeal is he desires appellate review of that issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


